Citation Nr: 1435707	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of a right total knee arthoplasty claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing surgical treatment in April 2009.

2.  Entitlement to a disability rating greater than 10 percent effective December 1, 2010, for right shoulder osteophytosis with rotator cuff tendonitis, status-post rotator cuff surgery with residual scar, to include whether a rating reduction from 30 percent to 10 percent effective December 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for residuals of a right total knee arthoplasty claimed as due to VA lack of proper care/negligence in providing surgical treatment in April 2009.  The Veteran disagreed with this decision in August 2010.  He perfected a timely appeal in January 2011.

This matter also is on appeal from a September 2010 rating decision in which the RO reduced the disability rating from 30 percent to 10 percent effective December 1, 2010, for the Veteran's service-connected right shoulder osteophytosis with rotator cuff tendonitis, status-post rotator cuff surgery with residual scar ("right shoulder disability").  The Veteran disagreed with this decision in November 2010, seeking both restoration of the 30 percent rating for his service-connected right shoulder disability and an increased rating for this disability.  He perfected a timely appeal in July 2011 and requested a Travel Board hearing.  The Veteran subsequently requested a videoconference Board hearing in September 2011 correspondence but failed to report for this hearing when it was scheduled at the RO in December 2013.  Thus, his hearing request is deemed satisfied.  See 38 C.F.R. § 20.704 (2013).  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that VA lack of proper care/negligence in performing a right total knee arthoplasty in April 2009 caused him to experience additional right knee disability, entitling him to additional compensation under 38 U.S.C.A. § 1151 (West 2002) ("1151 claim").  The Veteran also contends that the 30 percent rating for his service-connected right shoulder disability was reduced improperly and, because this disability is more disabling than currently evaluated, he is entitled both to restoration of the prior 30 percent rating and an increased rating for this disability.

With respect to the Veteran's 1151 claim, the Board notes that, at his most recent VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in February 2013, the VA examiner noted that the Veteran had undergone right knee total knee arthoplasty (or total knee joint replacement) in April 2009.  This examiner also checked a box on this DBQ report indicating that the Veteran currently experienced chronic residuals consisting of severe painful motion or weakness as a result of this surgery.  This examiner was not asked to provide and did not provide any opinion as to whether the symptoms experienced by the Veteran as a result of his April 2009 right total knee arthoplasty was due to VA lack of proper care/negligence in providing surgical treatment in April 2009, however.  

A review of the Veteran's VA outpatient treatment records indicates that, following right total knee arthoplasty on April 1, 2009, several VA clinicians stated that the Veteran was non-compliant with physical therapy and did not adhere to the prescribed post-surgical treatment plan for his right knee.  The Board finds that, on remand, the February 2013 VA knee and lower leg conditions DBQ should be returned to the VA clinician who completed it in order to obtain an addendum opinion which addresses whether the Veteran's identified symptoms noted on this examination as a residual of his right total knee arthoplasty was the result of VA lack of proper care/negligence in providing surgical treatment in April 2009.  Also, a copy of the "full consent document" referenced in the April 1, 2009 VA record which was noted as being accessible through Vista Imaging should be associated with the claims file. 

With respect to the Veteran's service-connected right shoulder disability, a review of the claims file shows that the RO proposed to reduce the 30 percent rating assigned for this disability in a June 2010 rating decision.  The notice letter to this rating decision advised the Veteran of the reasons for the proposed rating reduction and his right to a hearing on the proposed rating reduction and provided him a 60-day time period in which to respond.  The Veteran did not respond and the rating reduction was implemented in the currently appealed rating decision issued in September 2010.  Thus, it appears on a preliminary review by the Board that the RO complied with the procedures for rating reductions found in 38 C.F.R. § 3.105.  See generally 38 C.F.R. §§ 3.105(e), (i) (2013).

A review of the Veteran's claims file also shows that his most recent VA examination for the right shoulder occurred in June 2011.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in June 2011, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected right shoulder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file a copy of the "full consent document" referenced in the April 1, 2009 VA record which was noted as being accessible through Vista Imaging.  

2.  Forward the claims file and a copy of this remand to the VA clinician who completed the Veteran's February 7, 2013, VA knee and lower leg conditions Disability Benefits Questionnaire and ask him to provide an addendum opinion to this examination report.  Following a review of the Veteran's claims file, this VA clinician should state in an addendum opinion whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran (1) sustained an additional right knee disability as the result of his April 2009 total knee arthoplasty that (2) was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or caused by an event that was not reasonably foreseeable.  In so opining, the examiner should discuss whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  A complete rationale must be provided for any opinions expressed.

3.  If, and only if, the VA clinician who completed the Veteran's February 7, 2013, VA knee and lower leg conditions Disability Benefits Questionnaire is not available or not appropriate to address a 1151 claim, then forward the Veteran's claims file and a copy of this remand to another appropriate clinician for review.  Following a review of the Veteran's claims file, this VA clinician should state in an addendum opinion whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran (1) sustained an additional right knee disability as the result of his April 2009 total knee arthoplasty that (2) was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or caused by an event that was not reasonably foreseeable.  In so opining, the examiner should discuss whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  A complete rationale must be provided for any opinions expressed.

4.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected right shoulder osteophytosis with rotator cuff tendonitis, status-post rotator cuff surgery with residual scar in recent years.  Advise the Veteran not to resubmit any records already submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

5.  Schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his service-connected right shoulder osteophytosis with rotator cuff tendonitis, status-post rotator cuff surgery with residual scar.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected right shoulder osteophytosis with rotator cuff tendonitis, status-post rotator cuff surgery with residual scar is manifested by limitation of motion of the right arm midway between the right side and shoulder level or limitation of motion of the right arm to 25 degrees from the right side.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

A complete rationale must be provided for any opinions expressed.

6.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO/AMC and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

      (CONTINUED ON NEXT PAGE)














The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

